Citation Nr: 0317889	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether the character of the veteran's discharge is a bar to 
VA compensation benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant had active service from April 26, 1977, to 
July 17, 1980, and had time lost from February 4, 1980, to 
May 27, 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
administrative decision by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although a review of the 
record shows the appellant was provided notice of the revised 
VCAA regulations in an October 2002 supplemental statement of 
the case, he has not been given adequate specific notice as 
to how the VCAA applies to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice.  Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, the Board may not 
provide the appellant VCAA notice on its own.

VA regulations, generally, provide that a discharge to 
reenlist is a 'conditional discharge' if it was issued during 
peacetime service and was prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. 
§ 3.13(a).  In March 2001 the service department certified 
that the appellant's scheduled discharge date for his first 
period of service was April 25, 1980.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant and his representative to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise the 
appellant of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


